Mr. Justice Trunkey
delivered the opinion of the court, March 3d 1879.
The Act of April 15th 1869, Pamph. L. 30, establishes a general rule that “ no interest nor policy of law shall exclude a party or person from being a witness in any civil proceeding.” This abrogates the common-law rules respecting the competency of parties and interested persons, and persons on grounds of public policy; and is so comprehensive that no relation is so sacred nor interest so strong as to exempt- any person, who .is not taken -out by the pro*198viso, from testifying in a civil proceeding which is not withdrawn from its operation. The first section declares’ that “ this act shall not apply to actions by or against executors, administrators, or guardians, nor where the assignee of the thing or contract in action may be dead, excepting in issues and injuries devisavit vel non, and others respecting the right of such-deceased owner between parties claiming such right by devolution on the death of such owner.” It would seem difficult to misapprehend the intendment of this provision. It withdraws the specified actions from' the operation of the rule. To these actions — not special persons — the act shall not apply. Therefore such actions remain within the rules of the common law, and in the triahthereof husband and wife cannot testify for each other, nor are parties and interested persons competent witnesses.
Legislation, since the Act of 1869, -supplying its defects, has been in continuous recognition of the plain meaning of its words. There was no good reason for excluding from the operation of the statutory rule testimony of matters occurring after the death of the assignor of the thing or contract in action, and hence the passage of the Act of 9th April 1870, Pamph. L. 44,.extending the rule to these actions as to matters occurring since the death. For obvious reasons the Act of 8th June 1874, Pamph. L. 279, excluded from the rule “ actions by or against committees of lunatics, except as to matters occurring after the appointment of said committee.” The Act of May 25th 1878, Pamph. L. 153, permits surviving partners to testify to matters having occurred between the surviving partners and adverse party on the record. Throughout the statutes is the spirit of equality, which forbids the application of the statutory rule in actions where one of the parties represents the rights of a decedent or a lunatic, except as to matters since the death or lunacy, and matters between a surviving partner and his adversary.
In determining the competency of a witness to prove a matter which occurred during the life of a decedent, the inquiry is whether the action is within the statute. This is not difficult when the suit is by or against an executor, administrator or guardian in his representative capacity. Nor is it in other cases, if the spirit of the statute be kept in view and the persons intended by the word assignor be learned from the context rather than its technical definition. Soon after its enactment a clear exposition of several parts of the statute was given by A&new, J., in Karns v. Tanner, 16 P. F. Smith 297. He says, “ Evidently it was the true purpose of the statute to close the mouth of him who is adversary to the deceased assignor.” Again, “ The true spirit of the proviso then seems to be that when a party to a thing or contract in action is dead, and his rights have passed, either -by his own act or by that of the law, to another who represents his interest in the subject of controversy, the surviving party to that subject shall not testify to *199matters occurring in the lifetime of the adverse party whose lips are now closed.” See Pattison v. Armstrong, 24 P. F. Smith 476 ; Gardner v. McLallen, 29 Id. 398. In the statutory sense, the assignor of the thing or contract is he whose rights therein or thereunder, at or before the time of his decease, passed by his own act, or by law, to a party in the action.
The defendant, Maria Hess, claims title under the will of Ann Barber. Alexander Barber died- intestate, and the plaintiff, one of his four nephews and nieces, avers that he was owner of the land in controversy, which passed to them by operation of law. The assignor of the thing in action is dead, his right has passed .to the plaintiff, and the statutory rule of evidence does not apply, except to matters which have occurred since his decease. It follows that the learned judge was right in rejecting the depositions of Maria Hess and her husband, Peter Hess: Diehl v. Emig, 15 P. F. Smith 320; Taylor v. Kelly, 30 Id. 95. In the latter, Mercur, J., said, “We see nothing in the letter, nor in the spirit of the act, so far as it applies to husband and wife, to make one competent when the other was incompetent.” An executor was a party, and the opinion and judgment are based upon the reason that the Act of 1869 does not apply to actions against executors. That the full force of the reason was considered is evident from the reference to Dellinger’s Appeal, 21 P. F. Smith 425. Inasmuch as Craig v. Brendle, 19 P. F. Smith 153, was not alluded to, it is suggested that, upon its authority, Peter Hess was a competent witness for his wife, and it seems to support the position; but, if such be its bearing, it is at variance with the doctrine in Taylor v. Kelly. That doctrine rests upon the very letter and spirit of the proviso which took out all actions therein described, instead of particular persons, from the operation of the Act of 1869. By supplements the act has been somewhat extended. The statutes should be liberally construed in favor of competency, but not so as to embrace actions or persons expressly excepted. The power which, in 1878, made surviving partners competent in certain cases, can make husband and wife competent, to any extent deemed expedient, as to matters which took place before the death of the assignor of the thing or .contract in suit.
The third assignment is not sustained. While it is true that the plaintiff, as one of four heirs, was entitled to one-fourth of the premises, there may have been ample grounds, by admission or otherwise, for the verdict. No point was made or exception taken in reference to this matter. The record does not show error. Stephenson v. Richardson, 7 Norris 40, cited by counsel, was a case stated, the facts were agreed upon and submitted for judgment; very different from a general verdict. . . .'
Judgment affirmed.